UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 5/31/2014 ITEM 1. REPORT TO STOCKHOLDERS May 31, 2014 Semiannual Report to Shareholders DWS Large Cap Value Fund (On August 11, 2014, DWS Large Cap Value Fund will be renamed Deutsche Large Cap Value Fund.) Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 7 Portfolio Summary 9 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 26 Notes to Financial Statements 36 Information About Your Fund's Expenses 38 Advisory Agreement Board Considerations and Fee Evaluation 43 Account Management Resources 45 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: The economic recovery appears to be gaining traction here in the United States and across much of the globe. Still, the data we see on television and the Internet provide a mixed message. Corporate profit growth may be decelerating, but manufacturing and the housing market are strengthening. Employment numbers are not as strong as one would expect, yet consumer confidence is resilient. All in all, economic growth has been sufficient for the Federal Reserve to taper its bond-buying program. What lies ahead? Randy Brown, co-chief investment officer for Deutsche Asset & Wealth Management, suggests that "despite the slowdown in some emerging economies, global growth is likely to remain solid." And "as a result of stable economic growth and continued tapering, we expect the yields of long U.S. Treasuries to increase eventually." Does this view suggest the need for a change in strategy? The answer will depend on your current asset allocation as well as whether a change has occurred in your personal circumstances, objectives or investment time horizon. A trusted financial advisor who fully understands your specific situation and goals can be the best resource when weighing any major decisions. In any case, we believe that some measure of diversification across a variety of securities and asset classes makes sense. Although it doesn't insure against loss or guarantee a profit, diversification can help your portfolio weather short-term market fluctuations. And that is a helpful strategy in any environment. Best regards, Brian Binder President, DWS Funds Performance Summary May 31, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 7.44% 19.52% 14.09% 6.66% Adjusted for the Maximum Sales Charge (max 5.75% load) 1.26% 12.65% 12.75% 6.03% Russell 1000® Value Index† 8.20% 19.60% 18.44% 8.00% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 21.57% 16.92% 6.45% Adjusted for the Maximum Sales Charge (max 5.75% load) 14.58% 15.54% 5.82% Russell 1000® Value Index† 21.57% 21.75% 7.58% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 7.07% 18.65% 13.21% 5.79% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 3.07% 15.65% 13.09% 5.79% Russell 1000® Value Index† 8.20% 19.60% 18.44% 8.00% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 20.66% 16.03% 5.59% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 17.66% 15.92% 5.59% Russell 1000® Value Index† 21.57% 21.75% 7.58% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 7.09% 18.70% 13.31% 5.89% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 6.09% 18.70% 13.31% 5.89% Russell 1000® Value Index† 8.20% 19.60% 18.44% 8.00% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 20.72% 16.10% 5.67% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 20.72% 16.10% 5.67% Russell 1000® Value Index† 21.57% 21.75% 7.58% Class R 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 No Sales Charges 7.27% 19.15% 13.78% 6.37% Russell 1000® Value Index† 8.20% 19.60% 18.44% 8.00% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 21.25% 16.60% 6.16% Russell 1000® Value Index† 21.57% 21.75% 7.58% Class S 6-Month‡ 1-Year 5-Year Life of Class* Average Annual Total Returns as of 5/31/14 No Sales Charges 7.62% 19.91% 14.48% 6.73% Russell 1000® Value Index† 8.20% 19.60% 18.44% 6.94% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 21.97% 17.31% 6.60% Russell 1000® Value Index† 21.57% 21.75% 6.79% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 No Sales Charges 7.61% 19.89% 14.48% 7.05% Russell 1000® Value Index† 8.20% 19.60% 18.44% 8.00% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 21.95% 17.32% 6.83% Russell 1000® Value Index† 21.57% 21.75% 7.58% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 1, 2014 are 0.99%, 1.78%, 1.70%, 1.31%, 0.67% and 0.69% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns for Class R shares for periods prior to inception on March 1, 2011 are derived from the historical performance of Class A shares of DWS Large Cap Value Fund during such periods and have been adjusted to reflect higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on December 20, 2004. The performance shown for the index is for the time period of December 31, 2004 through May 31, 2014 (through March 31, 2014 for the most recent calendar quarter end returns), which is based on the performance period of the life of Class S. † The Russell 1000® Value Index is an unmanaged index that consists of those stocks in the Russell 1000 Index with less-than-average growth orientation. The Russell 1000® Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 5/31/14 $ 11/30/13 $ Distribution Information as of 5/31/14 Income Dividends, Six Months $ Capital Gain Distributions, Six Months $ Portfolio Management Team Thomas Schuessler, PhD, Managing Director Lead Portfolio Manager of the fund. Began managing the fund in 2007. — Joined Deutsche Asset & Wealth Management in 2001 after five years at Deutsche Bank where he managed various projects and worked in the office of the Chairman of the Management Board. — Head of Equity Income and Member of the Asset Management CIO Executive Committee: Frankfurt. — PhD, University of Heidelberg, studies in physics and economics at University of Heidelberg and University of Utah. Peter Steffen, CFA, Vice President Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2007. — Portfolio Manager for US and Global Value Equity: Frankfurt. — Master's Degree ("Diplom-Kaufmann") in Finance and Asset Management from International School of Management, Dortmund, with educational exchanges at the Université de Neuchâtel (Switzerland) and the University of Colorado (USA). Oliver Pfeil, PhD, Director Portfolio Manager of the fund. Began managing the fund in 2009. — Joined Deutsche Asset & Wealth Management in 2006 after three years as Executive Assistant to the Management Board of Deutsche Bank. Previously, he served as a Research Fellow at the Swiss Institute of Banking and Finance at the University of St. Gallen (2000–2002) and as a Visiting Scholar in Capital Markets Research at MIT Sloan School of Management (2002–2003). — Portfolio manager for US and Global Value Equity: Frankfurt. — PhD and MBA in Business Administration from the University of St. Gallen; CEMS Master in International Management from the University of St. Gallen & ESADE, Barcelona; completed bank training program ("Bankkaufmann") at Sal. Oppenheim jr. & Cie. KGaA, Cologne. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at May 31, 2014 (21.7% of Net Assets) 1. Exxon Mobil Corp. Explorer and producer of oil and gas 3.8% 2. General Electric Co. Globally diversified technology and financial services company 2.5% 3. JPMorgan Chase & Co. Provider of global financial services 2.4% 4. Pfizer, Inc. Manufacturer of prescription pharmaceuticals and nonprescription self-medications 2.4% 5. Procter & Gamble Co. Manufacturer of diversified consumer products 2.0% 6. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.9% 7. Merck & Co., Inc. A global pharmaceutical company 1.8% 8. Johnson & Johnson Manufacturer of health care products and provider of related services 1.7% 9. PNC Financial Services Group, Inc. Provider of diversified financial services 1.6% 10. Wells Fargo & Co. A diversified financial services company 1.6% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page43 for contact information. Investment Portfolio as of May 31, 2014 (Unaudited) Shares Value ($) Common Stocks 95.6% Consumer Discretionary 7.2% Automobiles 0.8% Ford Motor Co. Hotels, Restaurants & Leisure 0.8% McDonald's Corp. Household Durables 1.4% Garmin Ltd. (a) Jarden Corp.* M.D.C. Holdings, Inc. (a) Media 3.3% Comcast Corp. "A" News Corp. "A"* Time Warner, Inc. Twenty-First Century Fox, Inc. "A" (a) Walt Disney Co. Specialty Retail 0.6% Advance Auto Parts, Inc. American Eagle Outfitters, Inc. (a) Textiles, Apparel & Luxury Goods 0.3% Columbia Sportswear Co. Consumer Staples 9.4% Beverages 1.6% Molson Coors Brewing Co. "B" PepsiCo, Inc. Food & Staples Retailing 2.8% CVS Caremark Corp. Sysco Corp. (a) Wal-Mart Stores, Inc. Walgreen Co. Food Products 1.6% Kellogg Co. Sanderson Farms, Inc. (a) Tyson Foods, Inc. "A" Household Products 2.6% Energizer Holdings, Inc. Procter & Gamble Co. Tobacco 0.8% Altria Group, Inc. Energy 13.4% Energy Equipment & Services 1.5% Diamond Offshore Drilling, Inc. (a) Halliburton Co. National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels 11.9% Apache Corp. ARC Resources Ltd. (a) Canadian Oil Sands Ltd. Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Hess Corp. (a) Occidental Petroleum Corp. Parkland Fuel Corp. (a) Phillips 66 Suncor Energy, Inc. Financials 21.7% Banks 9.9% Bank of America Corp. Canadian Imperial Bank of Commerce (a) Citigroup, Inc. JPMorgan Chase & Co. PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. Capital Markets 3.1% Bank of New York Mellon Corp. BlackRock, Inc. Franklin Resources, Inc. Legg Mason, Inc. (a) The Goldman Sachs Group, Inc. Consumer Finance 1.0% Capital One Financial Corp. Diversified Financial Services 0.5% The NASDAQ OMX Group, Inc. Insurance 6.7% ACE Ltd. Alleghany Corp.* Allstate Corp. American International Group, Inc. Aon PLC CNA Financial Corp. Fidelity National Financial, Inc. "A" First American Financial Corp. Intact Financial Corp. PartnerRe Ltd. Prudential Financial, Inc. The Travelers Companies, Inc. Unum Group Real Estate Management & Development 0.5% Brookfield Asset Management, Inc. "A" (a) Health Care 13.8% Biotechnology 0.7% Amgen, Inc. Health Care Equipment & Supplies 2.3% Abbott Laboratories C.R. Bard, Inc. Medtronic, Inc. St. Jude Medical, Inc. Health Care Providers & Services 3.2% Aetna, Inc. Cardinal Health, Inc. McKesson Corp. UnitedHealth Group, Inc. WellPoint, Inc. Life Sciences Tools & Services 0.6% Agilent Technologies, Inc. Pharmaceuticals 7.0% Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Questcor Pharmaceuticals, Inc. (a) Industrials 6.7% Aerospace & Defense 1.3% Northrop Grumman Corp. Raytheon Co. Airlines 0.5% Southwest Airlines Co. Commercial Services & Supplies 0.9% ABM Industries, Inc. Republic Services, Inc. Industrial Conglomerates 3.1% Danaher Corp. General Electric Co. Machinery 0.4% AGCO Corp. Road & Rail 0.5% Norfolk Southern Corp. Information Technology 12.1% Communications Equipment 1.8% Brocade Communications Systems, Inc.* Cisco Systems, Inc. Electronic Equipment, Instruments & Components 1.0% Corning, Inc. Tech Data Corp.* IT Services 0.7% Booz Allen Hamilton Holding Corp. Xerox Corp. Semiconductors & Semiconductor Equipment 2.6% Analog Devices, Inc. Broadcom Corp. "A" Intel Corp. Marvell Technology Group Ltd. NVIDIA Corp. (a) Texas Instruments, Inc. Software 3.2% Activision Blizzard, Inc. CA, Inc. Microsoft Corp. Oracle Corp. Technology Hardware, Storage & Peripherals 2.8% Apple, Inc. EMC Corp. Hewlett-Packard Co. Western Digital Corp. Materials 3.2% Chemicals 1.8% Celanese Corp. "A" CF Industries Holdings, Inc. LyondellBasell Industries NV "A" Praxair, Inc. Metals & Mining 1.1% Constellium NV "A"* Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Paper & Forest Products 0.3% Western Forest Products, Inc. Telecommunication Services 2.7% Diversified Telecommunication Services AT&T, Inc. (a) BCE, Inc. (a) Verizon Communications, Inc. Utilities 5.4% Electric Utilities 3.3% American Electric Power Co., Inc. Duke Energy Corp. Entergy Corp. NextEra Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Southern Co. (a) Gas Utilities 0.6% UGI Corp. Independent Power & Renewable Eletricity Producers 0.5% AES Corp. Multi-Utilities 1.0% Public Service Enterprise Group, Inc. Wisconsin Energy Corp. (a) Total Common Stocks (Cost $1,165,519,020) Securities Lending Collateral 8.3% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $133,318,184) Cash Equivalents 4.3% Central Cash Management Fund, 0.05% (b) (Cost $68,895,167) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,367,732,371)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $1,374,973,641. At May 31, 2014 , net unrealized appreciation for all securities based on tax cost was $359,082,647. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $368,998,313 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,915,666. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at May 31, 2014 amounted to $129,973,115, which is 8.1% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
